           CASE 0:21-cv-00680-ECT-BRT Doc. 1 Filed 03/10/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


HEADLANDS VENTURES, LLC d/b/a/                  CASE NO. 0:21-cv-680
MIKE’S BIKES®
                                                COMPLAINT FOR TRADEMARK
              Plaintiff,                        INFRINGEMENT

      v.

MIKE HERMAN d/b/a/ MIKE’S                       DEMAND FOR JURY TRIAL
ELECTRIC BIKES,

              Defendant.




                            I.     SUMMARY OF THE ACTION

      1.      Plaintiff Headlands Ventures, LLC (“Headlands” or “Plaintiff”), which does

 business nationally as Mike’s Bikes®, brings the following action against Defendant Mike

 Herman (“Herman” or “Defendant”), who does business as Mike’s Bikes, Mike’s E Bikes, and

 Mike’s Electric Bikes, notwithstanding Plaintiff’s Mike’s Bikes® trademark registration,

 longstanding priority of use, and consumer recognition of Plaintiff’s well-established Mike’s

 Bikes® brand for an on-line marketplace and retail stores focusing on bicycles, bicycle-related
 services, and bike-related clothing and accessories.

      2.      Plaintiff has given Defendant written notice and ample opportunity to stop

 infringing on Plaintiff’s trademark rights but these requests have been ignored. Accordingly,

 Plaintiff brings this action to obtain an injunction, damages, and other relief for trademark

 infringement under the Lanham Act, 15 U.S.C. § 1125(a).

                                    II.     THE PARTIES

      3.      Plaintiff is a California limited liability company with its principal place of
 business at 55 Leveroni Ct., Novato, CA 94949. Mike's Bikes® started with a single store in

 1964, which offered some of the nation’s first mountain bikes. In the following decades, the


                                              -1-
            CASE 0:21-cv-00680-ECT-BRT Doc. 1 Filed 03/10/21 Page 2 of 7




 country’s interest in cycling has continued to grow and expand, and Mike's Bikes® has

 continued to grow and expand in pace, while never losing focus on the company’s singular

 dedication to the cycling sport.

       4.      Plaintiff currently owns and operates twelve Mike’s Bikes®-branded retail stores,

 staffed by more than 250 dedicated cycling professionals, service staff, associates, and

 bicycling enthusiasts. Today, Mike’s Bikes® is one of the largest independent bike dealers in

 the United States with both retail stores and a substantial online presence. The Mike’s Bikes®

 website (at www.mikesbikes.com) sells bicycles and bike-related clothing and accessories to

 consumers located throughout the nation, which includes consumers in Minnesota.
       5.      Plaintiff’s bicycle-centric business includes selling a wide selection of electric

 bikes, including Road, Mountain, and Active electric bikes. Plaintiff and Defendant offer the

 same type of electric bikes to consumers. Defendant offers these bikes for rent; Plaintiff offers

 them for sale. And Plaintiff sells electric bicycles and bike-related clothing and accessories to

 consumers located throughout the nation, which includes consumers in Minnesota.

       6.      Defendant is an individual residing in Minnesota, with a place of business located

 at 209 Main Street South, Stillwater, MN 55082. Mr. Herman owns and operates a retail store

 called “Mike’s Electric Bikes” at this location that carries and rents electric bikes. On

 information and belief, Mr. Herman operates this business as a sole proprietorship or, in the

 alternative, a corporate form to be determined.
                             III.    JURISDICTION AND VENUE

       7.      This Court has federal question jurisdiction over Plaintiff’s trademark

infringement claim based on 15 U.S.C. § 1125(a).

       8.      This Court has personal jurisdiction over Defendant, who resides and has

conducted substantial business in this judicial district, including regularly doing business and

historically deriving revenue from individuals in Minnesota.

       9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial
part of the events or omissions giving rise to the claims herein occurred in this judicial district.



                                                -2-
             CASE 0:21-cv-00680-ECT-BRT Doc. 1 Filed 03/10/21 Page 3 of 7




                                IV.     FACTUAL BACKGROUND

          10.    Mike’s Bikes® is a well-established brand among cycling professionals, bicycling

enthusiasts, and many others who enjoy biking for commuting, exercise, and recreation. Among

other types, Mike’s Bikes® sells and services road, mountain, and electric bikes. Mike’s Bikes®

also sells component parts for bikes such as wheels, tires, saddles, chains, and more. In addition,

Mike’s Bikes® sells bike accessories and cycling apparel, including water bottles, jerseys,

helmets, and shoes. Mike’s Bikes® sells products made by well-known brands like Specialized

and BMC, as well as its own Mike’s Bikes®-labeled products.

          11.    Plaintiff protects its brand identity with registered trademarks for Mike’s®,
Mike’s Bikes®, and MB®. The goods and services covered by these trademarks include, among

others, the operation of “retail store and online retail store services featuring bicycles, bicycle

parts, bicycle accessories, and bicycle clothing” as well as the “repair and maintenance of

bicycles.”

          12.    Specifically, through its significant efforts, and that of hundreds of dedicated

employees, Mike’s Bikes® has developed and owns substantial goodwill and all rights to the

following federally protected trademark registrations issued by the United States Patent &

Trademark Office (“USPTO”):

           •    MIKE’S BIKES® (stylized; Reg. No. 3236853);

           •    MIKE’S BIKES® (Reg. No. 3100552);

           •    MIKE’S® (Reg. No. 3629690);

           •    MB® (Reg. No. 4274252); and

           •    MB® (stylized; Reg. No. 3247083).

          13.    Plaintiff is the sole owner of all right, title, and interest in these trademarks, and

that ownership is shown on the USPTO’s Principal Register. These federal trademark

registrations protect Plaintiff’s intellectual property and brand across the entirety of the United
States.

          14.    Plaintiff’s trademarks are valid. On December 2, 2011, the USPTO accepted

                                                  -3-
           CASE 0:21-cv-00680-ECT-BRT Doc. 1 Filed 03/10/21 Page 4 of 7




Plaintiff’s Declaration of Incontestability for U.S. Registration No. 3100552 (MIKE’S

BIKES®). On May 3, 2013, the USPTO accepted Plaintiff’s Declaration of Incontestability for

U.S. Registration No. 3236853 (MIKE’S BIKES® (stylized)). On March 10, 2015, the USPTO

accepted Plaintiff’s Declaration of Incontestability for U.S. Registration No. 3629690

(MIKE’S®). On June 8, 2013, the USPTO accepted Plaintiff’s Declaration of Incontestability for

U.S. Registration No. 3247083 (MB® (stylized)).

       15.     As a result, these trademark registrations serve as conclusive evidence of the

validity of the Mike’s®, Mike’s Bikes®, and MB® trademarks, the federal registration of these

trademarks, Plaintiff’s ownership of these trademarks, and its exclusive right to use these
trademarks in connection with the goods and services specified in these registrations. 15 U.S.C. §

1115(b).

       16.     Notwithstanding Plaintiff’s established trademark ownership, Defendant began

using Mike’s Bikes, Mike’s E Bikes, and Mike’s Electric Bikes as trade names for and in

connection with electric bike rentals. In addition, Defendant’s business uses Plaintiff’s trademark

in connection with Defendant’s web site at mikeselectricbikes.com, with his Facebook®

Business page at www.facebook.com/mikesebikesmn, with his Instagram account at

“mikesebikesmn,” and with the tag “@mikesebikesmn” on social media.

       17.     Defendant knew or should have known that Mike’s Bikes® was someone else’s

well-known brand when establishing “Mike’s Bikes” as his own business name. Plaintiff owns
the “mikesbikes.com” domain name, which points to the main Mike’s Bikes® website, and

https://www.facebook.com/mikesbikes directs to Plaintiff’s Facebook business page. Given that

those web addresses were already taken, along with the “mikes-bikes.com” domain name,

Defendant simply added “mn” to, for example, the address for his Facebook® Business page,

Instagram account, and the tag “@mikesebikesmn” on social media to lead customers to his own

accounts. For that matter, searching for “Mike’s Bikes” using Google before having his store’s

signage installed, would have quickly led Defendant to Plaintiff’s Mike’s Bikes® website.
       18.     As such, Defendant would have known, or could have determined with any

reasonable inquiry, that Mike’s Bikes® was already an established brand for retail stores and on-

                                              -4-
            CASE 0:21-cv-00680-ECT-BRT Doc. 1 Filed 03/10/21 Page 5 of 7




line sales of bicycles, including electric bikes, and bike-related clothing and accessories and the

name Mike's Bikes® had already been federally registered as another company’s trademark.

Among other things, the fact that Mike's Bikes® is a registered trademark is clearly stated at the

bottom of Plaintiff’s website.

       19.     Defendant’s use of the Mike’s Bikes® trademark, and variations on that

trademark, is likely to cause consumers to believe that his goods and services are provided,

sponsored, or authorized by the real Mike’s Bikes®, or that there is an affiliation between Mike’s

Bikes® and his “Mike’s Bikes” electric bike rental store. Consumer confusion is likely increased

because both Plaintiff and Defendant use “Mike’s Bikes” in connection with closely related, if
not identical, classes of goods and services.

       20.     Plaintiff has asked Defendant to stop using its Mike’s Bikes® trademark and stop

infringing on its trademark rights. However, Defendant has ignored these requests and continues

to infringe. As a result, the unlawful conduct described by this Complaint remains uncorrected

and ongoing. Accordingly, Plaintiff brings this lawsuit to assert the following trademark

infringement claim.

                CAUSE OF ACTION FOR TRADEMARK INFRINGEMENT

                                        (15 U.S.C. § 1125(a))

       21.     Plaintiff repeats, realleges, and incorporates by reference the prior allegations of

this Complaint as if fully set forth herein.
       22.     Plaintiff owns the Mike Bikes® mark. In fact, Plaintiff’s ownership is presumed

given Plaintiff owns the federal trademark registration for Mike’s Bikes® as shown on the

USPTO’s Principal Register.

       23.     Plaintiff’s Mike Bikes® mark is valid. Indeed, validity is presumed given Plaintiff

owns the federal trademark registration for Mike’s Bikes® as shown on the USPTO’s Principal

Register.

       24.     Plaintiff has the exclusive right to use the Mike’s Bikes® mark nationwide on or
in connection with the bicycle-related goods or services listed in the federal trademark

registration for Mike’s Bikes® as shown on the USPTO’s Principal Register.

                                                -5-
          CASE 0:21-cv-00680-ECT-BRT Doc. 1 Filed 03/10/21 Page 6 of 7




       25.      Plaintiff’s rights in the Mike’s Bikes® mark are senior to Defendant. Plaintiff first

used the Mike’s Bikes® mark in commerce well before Defendant started using Mike’s Bikes,

Mike’s E Bikes, and Mike’s Electric Bikes as trade names for and in connection with electric

bike rentals.

       26.      Defendant uses the Plaintiff’s mark for marketing, promoting, and offering

bicycle-related goods and services, including using “Mike’s Bikes,” and variations on the name,

as a store name, in conjunction with Defendant’s website, on social media, and elsewhere.

Defendant's use of Plaintiff’s mark is likely to cause confusion in the minds of consumers about

the source or sponsorship of the goods or services offered by the parties.
       27.      Defendant’s actions amount to trademark infringement in violation of Section

43(a) of the Lanham Act, 15 U.S.C. § 1125(a). Plaintiff been damaged by Defendant’s

infringement in an amount to be determined at trial.

       28.      Plaintiff will continue to be damaged, and the public will continue to be confused,

unless an injunction issues preventing Defendant from continuing to use the Mike’s Bikes®

mark. Plaintiff has no other adequate remedy at law or in equity.

                                     PRAYER FOR RELIEF


       THEREFORE, for the reasons stated herein, Plaintiff respectfully requests that the

Court enter judgment as follows:

                1.     An Order adjudging that Defendant violated Section 43(a) of the Lanham
       Act, 15 U.S.C. § 1125(a);

                2.     An Order permanently enjoining Defendant from using Plaintiff’s

       Mike’s Bikes® mark for marketing, promoting, selling, or renting bicycle-related goods

       and services, including using Mike’s Bikes, Mike’s E Bikes, and Mike’s Electric Bikes

       as a retail store name, in conjunction with Defendant’s website, or elsewhere;

                3.     An Order permanently enjoining Defendant from using Mike’s Bikes,
       Mike’s E Bikes, and Mike’s Electric Bikes on Facebook, Instagram, Twitter, and Yelp

       when marketing, promoting, and renting bicycle-related goods and services;


                                               -6-
         CASE 0:21-cv-00680-ECT-BRT Doc. 1 Filed 03/10/21 Page 7 of 7




              4.      An Order requiring Defendant disseminate corrective advertising and

      disclaimers to address the confusion created among consumers by the trademark

      infringement described herein, including corrective statements on Facebook, Instagram,

      LinkedIn, Twitter, and a disclaimer on Defendant’s business website;

              5.      An Order awarding damages as described in the above claim, in favor of

      Plaintiff and against Defendant in an amount to be determined at trial.

              6.      An Order awarding pre-judgment and post-judgment interest and

      attorney’s fees, costs and other expenses incurred in this action; and

              7.      An Order granting Plaintiff such other and further relief as this Court
      deems just and proper.


                                        JURY DEMAND

      Plaintiff demands a jury trial on all claims as to which it has a right to a jury.



Dated: March 10, 2021                                 Respectfully submitted,

                                                      s/ Austen Zuege
                                                      Austen Zuege (MN Bar # 330,267)

                                                      WESTMAN, CHAMPLIN & KOEHLER,
                                                        P.A.
                                                      121 South Eighth Street, Suite 1100
                                                      Minneapolis, MN, USA 55402
                                                      Phone: (612) 330-0585
                                                      Fax: (612) 334-3312
                                                      azuege@wck.com

                                                      Of Counsel (to be admitted pro hac vice):

                                                      Brian E. Mitchell
                                                      MITCHELL + COMPANY
                                                      595 Pacific Ave 4th Floor
                                                      San Francisco, CA 94133
                                                      (415) 860-5382
                                                      brian.mitchell@mcolawoffices.com

                                                      Attorneys for Plaintiff,
                                                      HEADLANDS VENTURES, LLC




                                              -7-
